Title: To Benjamin Franklin from Charles Willson Peale, [21 April 1771]
From: Peale, Charles Willson
To: Franklin, Benjamin

[April 21, 1771]
In Compliance with that promise that I had the honor to make you when I was about leaving London, I now assume the Liberty of a Correspondent, in addressing this letter to you. I ever retain a grateful sense of the respect you shewed, and the notice you took of me when in England, marks of respect, of this nature make the strongest impressions on my mind, occasioned perhaps from my particular Circumstance early in life, being deprived of a Father, not born to an affluent fortune, nor connected by family relation to the great, I have hitherto been indebted, for the small rise I have made in the world, to the unsollicited notice and respect, of a Number of Gentlemen who have honored me with their friendship, amongst whom my aspiring ambition would fondly have the honor of Ranking you. Since my return to America the encouragement and Patronage I have met with exceed my most sanguine expectation, not only in Annapolis Maryld. which is my native place but also in Philadelphia I have had considerable business, for which I was very generously rewarded and my vanity much flattered by the general approbation which my performance hath hitherto met with. The people here have a growing taste for the arts, and are becoming more and more fond of encouraging their progress amongst them, I fondly flatter myself they will here find patronage, and an Assylum, when oppression and tyranny shall perhaps banish them from seats where they now flourish. We have for sometime past been confused with the apprehension of a French and Spanish war but late reports have expeled our fears, by assuring us of matters being amicably Settled. Your condescending to make use of a vacant moment in writing to me will greatly oblige Sir your very Humble and most Obedient Servant
C W P
